Trippe, Judge.
This was a case whieh, under the evidence, was one exclusively for the jury. No exception was taken to the action of the Judge, the one alleged in the bill of exceptions being *576withdrawn. "Whether the statement of the witness, Poulaine, that “he told Peterson Taylor, in February, 1871, before the indictment, that he (witness) hired the negroes,” was or was not admissible, its admission could not have damaged the defendant below. The witness had already testified that he told the same thing to the defendant in the same month. Whatever force was in the fact that Mr. Poulaine had hired the negroes, and that defendant was informed of it in February, it was distinctly stated by him, as a fact, that he had hired them, and had so notified the defendant. That he also so told the son of defendant, was an immaterial question as to the issue upon trial.
The Court did not abuse its discretion in refusing to grant the new trial.
Judgment affirmed.